-

sa DA WN

10
LI
12
13
14
15
16
17
18
19
20
21
22
pie)
24
25
26
27
28

Case 5:20-cr-00289-LHK Document 1 Filed 07/13/20 Page 1 of 3

DAVID L. ANDERSON (CABN 149604) :
United States Attorney FI L. ED
JUL: 13 2020
nic iSAN SOONG

UNITED STATES OF AMERICA,

CT COURT
NORTHERN D DISTRICT OF CALIFO
SAN JOSE atts

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

 

 

Plaintiff, ‘Amon: 18 U.S.C. §§ 1030(a)(5)(B) and
(c)(4)(A)(i)() — Intentionally Accessing a Protecte
at } Computer Without Authorization and Recklessly
SUDHISH KASABA RAMESH, 5, Sedueiie Damage
)
Defendant. )
) SAN JOSE VENUE
INFORMATION

The United States Attorney charges:

INTRODUCTORY ALLEGATIONS

At all times relevant to this Information:

1,

Company A, whose identity is known to the defendant, was a technology company

headquartered within the Northern District of California.

California.

De

3,

Defendant SUDHISH KASABA RAMESH was an individual residing in San Jose,

Company A’s computer network and servers constituted “protected computers” as

defined in Title 18, United States Code, Section 1030(e)(2)(B).

HI
//

INFORMATION

Gp, 2¢,,,,C0289 LK

‘NC

 
oOo Oo KN HO OH FF YD) BP

NY NO BO HN KO KH KN RN RO RRB Rr SE RO SSO le
eo SKN NHN ON BP WO NY FY DS Oo eo HT HH FP WD NH KF DS

 

 

Case 5:20-cr-00289-LHK Document 1 Filed 07/13/20 Page 2 of 3

COUNT ONE: (18 U.S.C. §§ 1030(a)(5)(B) & (c)(4)(A)(i)() — Intentionally Accessing a Protected
Computer Without Authorization and Recklessly Causing Damage)

4, Paragraphs One through Three are incorporated and re-alleged herein.
5. On or about September 24, 2018, in the Northern District of California, the defendant,
SUDHISH KASABA RAMESH,

intentionally and without authorization accessed a protected computer of a technology company
headquartered in San Jose, California and known to the defendant as Company A. Asa result of such
conduct, the defendant recklessly impaired the integrity and availability of data, programs, systems, and
information. The loss caused to Company A during a one-year period from the defendant’s conduct
affected a protected computer aggregating at least $5,000 in value.

6. Specifically, the defendant accessed Company A’s Amazon Web Services account, then
transmitted programs, information, codes and commands to delete approximately 456 Virtual Machine
instances causing a division of Company A’s services to be shutdown.

Allin violation of Title 18, United States Code, Sections 1030(a)(5)(B) and (c)(4)(A)@(@.

DATED: 7 | [0 DAVID L. ANDERSON
United States Attorney

 

SUSAN KNIGHT\ /
Assistant United States Attorney

INFORMATION

 
 

 

AO 257 (Rev. 6/78)

Case 5:20-cr-00289-LHK Document 1 Filed 07/13/20 Page 3 of 3

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: [_] COMPLAINT INFORMATION L_] INDICTMENT

OFFENSE CHARGED L] suPERSEDING

 

Count One: 18 U.S.C. §§ 1030(a)(5)(B) & (€)(4)(A)i)(1)- L_] Petty

Intentionally Accessing a Protected Computer with .

Authorization and Recklessly Causing Damage [_] Minor

Misde-
LI meanor
Felony
PENALTY: 5years imprisonment, $250K fine,
3 years supervised release,$100 special assessment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISIONS" fy
iS

 

 

(— DEFENDANT -U.S

> Sudhish Kasaba Ramesh

DISTRICT COURT NUMBER

CR 20 $0289", Lk

 

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

FBI Special Agent Chris Moy

 

person is awaiting trial in another Federal or State Court,
give name of court

O

 

this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

O

 

this is a reprosecution of
charges previously dismissed

LJ which were dismissed on motion SHOW

of DOCKET NO
[| U.S. ATTORNEY CJ DEFENSE \

this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Susan Knight

 

 

[ PROCESS:
SUMMONS [] NO PROCESS* [] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

IS NOT IN CUSTODY I C

Has not been arrested, pending outcome this proceeding.
1) C] If not detained give date any prior
summons was served on above charges

2) [_] !s a Fugitive

3) |] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [_] On another conviction

} [_] Federal [_] State
6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

; Wes If "Yes"
Has detainer L] \ give date

been filed? O No filed :
DATE OF » Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

C] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
